Citation Nr: 0504849	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-37 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1940 to 
December 1945.  He died December [redacted], 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's application to reopen her 
service connection claim for the veteran's cause of death.  
The appellant is the veteran's widow.  She responded by 
filing a June 2003 Notice of Disagreement, and was sent a 
September 2003 Statement of the Case.  She then filed a 
December 2003 VA Form 9, perfecting her appeal of this issue.  


FINDINGS OF FACT

1.  VA has given the appellant all required notice, and has 
rendered all required assistance.  

2.  The veteran was a prisoner of war during military 
service.  

3.  The veteran died on December [redacted], 1985, and the immediate 
cause of death was cardiac respiratory arrest, due to 
myocardial infarction, due to arteriosclerotic obstructive 
coronary artery disease.  

4.  Service connection for the cause of the veteran's death 
was denied by an unappealed rating decision in January 1986.




CONCLUSIONS OF LAW

1.  The January 1986 rating decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).  

2.  The criteria for the award of service connection of the 
cause of the veteran's death have been met.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 
(2004), 3.309(c)(1) (as amended effective October 7, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that prior to the 
filing of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also notification provisions contained 
in this law which require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the appellant 
based on consideration of her appeal at this time.  
 
The appellant seeks to reopen her claim for service 
connection for the cause of the veteran's death.  This claim 
was last denied by the RO in January 1986 and the appellant, 
the veteran's widow, was so informed by letter sent in 
February 1986.  The appellant did not initiate a timely 
appeal of this decision, and it became final.  38 U.S.C.A. 
§ 7105 (West 2002).  Generally, a claim that is the subject 
of a prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  In this case, the appellant has resubmitted 
evidence that was previously considered in 1986.  The 
evidence is not "new and material," see 38 C.F.R. § 3.156 
(2004), and the claim may not be reopened on this basis.

Subsequent to the RO's January 1986 denial, the law was 
amended regarding certain disabilities manifested in former 
prisoners of war.  Effective October 7, 2004, 
arteriosclerotic heart disease was added to the list of 
presumptive disorders found at 38 C.F.R. § 3.309.  See 69 FR 
60089 (October 7, 2004) (to be codified at 38 C.F.R. 
§ 3.309).  When a change in law creates a new basis of 
entitlement, an applicant's claim of entitlement under such a 
law or regulation is "a claim separate and distinct from a 
claim previously and finally denied prior to the liberalizing 
law or regulation."  Spencer v. Brown, 4 Vet. App. 283, 288-
89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Therefore, 
because of the aforementioned change in the law, the 
appellant's claim may be considered anew, without application 
of the new and material evidence provisions of 38 U.S.C.A. 
§ 5108.  

In the present case, the veteran died on December [redacted], 1985, 
according to his death certificate.  The immediate cause of 
death was cardiac respiratory arrest, due to myocardial 
infarction, due to arteriosclerotic obstructive coronary 
artery disease.  Military records also confirm that he was a 
prisoner of war during military service in Europe.  
Therefore, the veteran having been a former prisoner of war 
and having died of arteriosclerotic heart disease, service 
connection for his cause of death is warranted, based on the 
recent modifications to 38 C.F.R. § 3.309.  However, revised 
statutory or regulatory provisions may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


